Sharpsteih, J., concurring:
I concur in the affirmance of the judgment of the Court below, although I am not convinced that the plaintiff, by virtue of his judgment against J. D. Farwell, had a right to redeem any greater interest in the property than J. D. had. But Winter had purchased the entire interest of both of the Farwells, and if he did not object to the plaintiff’s redeeming the whole property, I think the effect of the transaction was to vest in the plaintiff whatever right Winter had acquired. The Sheriff, in receiving the money paid by plaintiff, and in the execution of the deed, ivas acting as the agent of Winter; and he, by receiving the money and acquiescing in the conveyance to the plaintiff, ratified the acts of the Sheriff; so far, at least, as to preclude any stranger to the transaction from attacking it. If Winter had declined to receive more than one-half of the money tendered him, and refused to sanction the conveyance of more than an undivided one-lialf interest in the property to the plaintiff, on the ground that the plaintiff’s lien was limited to that, I am not prepared to say that the plaintiff could have compelled the conveyance of anything beyond that. But Winter had a perfect right to transfer the interest which he had acquired in the whole property to the plaintiff, and to direct the Sheriff to convey it to him, and for anything- appearing to the contrary that was done. As I view the case, the plaintiff occupies the same position that Winter would have occupied if he had received a convejmnce of the entire property from the Sheriff. Neither Winter nor the plaintiff became a tenant in common of W. IT. *538Farwell. No relation of trust or confidence is shown to have been established between them. Of course, the Farwells, or either of them, or their successor in interest, or the successors in interest of either of them, might have redeemed the entire property within the statutory period. But I can discover no ground upon which the defendant can now base any claim to any part of the property.